DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 9/15/2022 has been entered. The claims 1, 8 and 15 have been amended. The claims 1-20 are pending in the present application. 

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but are moot in view of the new ground(s) of rejection set forth in the present Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Latta et al. US-PGPUB No. 2013/0044129 (hereinafter Latta) in view of 
Liu et al. US-PGPUB No. 2013/0093788 (hereinafter Liu); 
Wood US-Patent No. 10,356,574 (hereinafter Wood); Bhushan et al. US Patent No. 11,461,408 (hereinafter Bhushan); 
Dange US-PGPUB No. 2019/0035153 (hereinafter Dange); Snibbe US-Patent No. 10,755,487 (hereinafter Snibbe) and Mitchell US-PGPUB No. 2014/0198096 (hereinafter Mitchell). 
Re Claim 1: 
Latta implicitly teaches a method comprising: 
Detecting a first client device within a boundary of a geo-fence (

Latta teaches at FIGS. 14A-14B and Paragraph 0153-0154 that a user may have a skin he wishes to share with others within a distance or location perimeter….Jim has a skin of an ambient effect of snow falling which he likes to share with ski club members within a perimeter distance 34 of him when he is wearing his display device 2. 
Latta teaches at Paragraph 0091-0093 that the GPS location can be transmitted over a network to the computer system 12 as location identifier data. Such technology may be used to delineate a location by a geo-fence. A message may be sent from computer system 12 to the mixed reality display device system 8 when it has entered a geo-fence of a location…the client side skin application on the device determines from the image data and camera settings whether the user wearing the device is within the distance perimeter); 
Causing display of a request that includes a set of media options responsive to detecting the client device within the boundary of the geo-fence (
Latta teaches at Paragraph 0126 that the client skin application outputs a menu requesting user settings. The user settings may indicate settings for all skins received or sent, or the user may request to input settings for each individual skin. The user settings identify who may see user data transferred for incorporation into a location-based skin by a skin application executing on a computer system 12 associated with a location); 
Receiving, via a GUI presented at the first client device, an input that selects a media option from among the set of media options (
Latta teaches at Paragraph 0126 that the client skin application outputs a menu requesting user settings. The user settings may indicate settings for all skins received or sent, or the user may request to input settings for each individual skin. The user settings identify who may see user data transferred for incorporation into a location-based skin by a skin application executing on a computer system 12 associated with a location); 
Correlating the media option with a user attribute responsive to the input that selects the media option (Latta teaches at Paragraph 0126-0127 that the client skin application outputs a menu requesting user settings. The user settings may indicate settings for all skins received or sent, or the user may request to input settings for each individual skin. The user settings identify who may see user data transferred for incorporation into a location based skin by a skin application executing on a computer system 12 associated with a location…the device skin application stores user settings in user profile data 460 which may be stored locally on the device system 8….the user settings may also indicate who is eligible to receive skins form the user of the first device system…the second display device system 8 may have user settings indicating from who a skin may be received…the second system 8 may have user settings to only receive a skin from another display device system 8 to which a user designated on a friend list is logged in); 
detecting a plurality of objects within the presentation of the image data based on the image data (Latta teaches at Paragraph 0155 that Betty’s display device is detected within the perimeter 34. 
Latta teaches at Paragraph 0093-0097 that image data from the cameras 113 may be uploaded to the computer system 12, which monitors the image data for identifying at least one of a set of objects which based on the cameras focal length settings indicate the user has entered the location…the device skin application receives object identifiers for real objects or space identifiers based on a 3D model of the space updated by the depth image …and receives one or more skins for the location, each with meta-data indicating a real object identifier, a space identifier or both which trigger display of the respective skin….these reference object data sets 474 may be used to recognize objects in image data and also to select appearance characteristics of virtual objects so they look realistic and at Paragraph 0134 that the client skin application determines whether user settings authorize displaying user data for any user identified by a user identifier 611 associated with data in the skin 655…a skin may incorporate video data….image data with a virtual object of people who are or have been in the location); 
detecting a second client device within the boundary of the geo-fence that encompasses the first client device based on location data from the second client device (
Latta teaches at Paragraph 0155 that Betty’s display device is detected within the perimeter 34 of the first client device 2 of Jim 29), 
the second client device associated with a user profile that comprises user profile data that defines user attributes associated with a user of the second client device, the user attribute including at least the user attribute (
Latta teaches at Paragraph 0152-0154 that Jim and Betty are friends and are both members of a local ski club. Both Betty 19 and Jim 29 have indicated via user input in their user settings members of the ski club as authorized recipients and senders of user data of this location on winter themed evenings….a user may have a skin he wishes to share with others within a distance or location perimeter….Jim has a skin of an ambient effect of snow falling which he likes to share with ski club members within a perimeter distance 34 of him when he is wearing his display device 2. 
Latta teaches at Paragraph 0126-0127 that the client skin application outputs a menu requesting user settings. The user settings may indicate settings for all skins received or sent, or the user may request to input settings for each individual skin. The user settings identify who may see user data transferred for incorporation into a location based skin by a skin application executing on a computer system 12 associated with a location…the device skin application stores user settings in user profile data 460 which may be stored locally on the device system 8….the user settings may also indicate who is eligible to receive skins form the user of the first device system…the second display device system 8 may have user settings indicating from who a skin may be received…the second system 8 may have user settings to only receive a skin from another display device system 8 to which a user designated on a friend list is logged in); 
correlating a display of an object from among the plurality of objects within the presentation of the image data to a location of the second client device based on the location data from the second client device, the display of the object comprising one or more image features (
Latta teaches at Paragraph 0155 that Betty’s client skin application receives metadata and display data for the snow falling skin from Jim’s device skin application and processes the skin with respect to user settings and metadata like any skin received from another computer system providing location-based skins. Betty sees the falling snowflakes 72 too as she is a member of the skin club and her user settings allow skins from ski club members); 
detecting the user attribute correlated with the media feature among the user profile data associated with the second client device (
Latta teaches at Paragraph 0126-0127 that the client skin application outputs a menu requesting user settings. The user settings may indicate settings for all skins received or sent, or the user may request to input settings for each individual skin. The user settings identify who may see user data transferred for incorporation into a location based skin by a skin application executing on a computer system 12 associated with a location…the device skin application stores user settings in user profile data 460 which may be stored locally on the device system 8….the user settings may also indicate who is eligible to receive skins form the user of the first device system…the second display device system 8 may have user settings indicating from who a skin may be received…the second system 8 may have user settings to only receive a skin from another display device system 8 to which a user designated on a friend list is logged in). 
Causing display of a request that includes a set of media options responsive to detecting the client device within the boundary of the geo-fence (
Latta teaches at Paragraph 0126 that the client skin application outputs a menu requesting user settings. The user settings may indicate settings for all skins received or sent, or the user may request to input settings for each individual skin. The user settings identify who may see user data transferred for incorporation into a location-based skin by a skin application executing on a computer system 12 associated with a location). 

Latta at least suggests the claim limitation: 
causing display of a presentation of image data that depicts a location of interest at the first client device (
Latta teaches at Paragraph 0136 that an example of user data displayed to the user is image data from the skin application 456 showing the user with one or more virtual objects worn or overlaid on image data of the user for others to see when in the location), the first client device encompassed by a geo-fence that comprises a boundary, the boundary of the geo-fence comprising a radius that extends a threshold distance from the first client device, [wherein the threshold distance is based on a user preference associated with the first client device] (
Latta teaches at FIGS. 14A-14B and Paragraph 0153-0154 that a user may have a skin he wishes to share with others within a distance or location perimeter….Jim has a skin of an ambient effect of snow falling which he likes to share with ski club members within a perimeter distance 34 of him when he is wearing his display device 2. 
Latta teaches at Paragraph 0091-0093 that the GPS location can be transmitted over a network to the computer system 12 as location identifier data. Such technology may be used to delineate a location by a geo-fence. A message may be sent from computer system 12 to the mixed reality display device system 8 when it has entered a geo-fence of a location…the client side skin application on the device determines from the image data and camera settings whether the user wearing the device is within the distance perimeter and at Paragraph 0093 that based on a distance perimeter to the doorway in the metadata of the skin, the client side skin application on the device determines from the image data and camera settings whether the user wearing the device is within the distance perimeter and at Paragraph 0127 that a first see-through mixed reality display device system 8 may also transfer a skin to second see-through mixed reality display device 8 within a perimeter, within a personal space perimeter of the user wearing the first mixed reality device system 8 and at Paragraph 0153-0154 that a user may have a skin he wishes to share with others within a distance or location perimeter….Jim has a skin of an ambient effect of snow falling which he likes to share with ski club members within a perimeter distance 34 of him when he is wearing his display device 2); 

However, Wood teaches the claim limitation: 
causing display of a presentation of image data that depicts a location of interest at the first client device, the first client device encompassed by a geo-fence that comprises a boundary, the boundary of the geo-fence comprising a radius that extends a threshold distance from the first client device, wherein the threshold distance is based on a user preference associated with the first client device (
Wood teaches at FIGS. 7A-7B aligning the one or more AR content corresponding to the AR identifications of the subscribers with respect to the positions of the subscribers based on identifying the subscribers/attendees or based on the facial recognition of participants/attendees at a live event. 
Wood teaches at column 15, lines 10—67 and column 16, lines 1-57 that one or more of augmented reality devices 56 and 58 may communicate with network 32 to obtain identification information. An augmented reality device may determine whether one or more attendees of a real-world event are physically proximate to a current location of a content creator within the real-world event…augmented reality device 56 may specify a geo-fence about content creator 12…may specify a geo-fence having a particular radius or other spatial distance. The geo-fence may be specified using map-based contextual information regarding knowledge of a location of content creator 12 determined from one or more sensors 56f….When another attendee of the real-world event enters the geo-fence about content creator 12, such as consumer 14, augmented reality device 56 may attempt to ascertain the identity of consumer 14…upon a determination that the one or more attendees are proximate to the current location of the content creator, identification information identifying the one or more attendees is obtained….when the identifying indicia is sensed within the boundaries of the geo-fence…..a determination may be obtained as to whether the one or more attendees whose identification information has been obtained corresponds to one or more subscribers to the content creator, a correspondence indicating that the one or more attendees are subscribers to the content creator….the augmented reality representations including one or more indicia identifying the one or more subscribers to the content creator, wherein prominence of the one or more indicia is based upon one or more aspects (attributes) of subscribership information associated with each of the one or more subscribers…correlating aspects (attributes) of a subscriber’s subscribership to one or more particular aspects of augmented reality identification indicia…The prominence of the augmented reality identification indicia presented with consumer 14 can vary depending on subscription level. For example, the prominence of the augmented reality identification indicia can increase the higher the subscription level….the augmented reality identification indicia may be commensurately high, e.g., more extravagant….content creator 12 may when looking through augmented reality device 26, which in this case may be embodied as a head-mounted display, see an augmented reality experience in which consumer 14 is identified with visual augmented reality elements, e.g., sparkles and a textual identifier, indicating that consumer 14 to content creator XYZ). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the user specified geo-fence of Wood to have modified Latta’s distance perimeter as being user-specified for rendering a variety of augmented reality overlays upon the user image based on the position of the user object within the geo-fence defined by the first client device. One of the ordinary skill in the art would have been motivated to have allowed the user to modify the distance perimeter so that the mixed reality display system is capable of informing another mixed reality display device system 8 when it has entered a geo-fence of a location. 
Additionally, Bhushan teaches the claim limitation: 
causing display of a presentation of image data that depicts a location of interest at the first client device, the first client device encompassed by a geo-fence that comprises a boundary, the boundary of the geo-fence comprising a radius that extends a threshold distance from the first client device, wherein the threshold distance is based on a user preference associated with the first client device (
Bhushan et al. US Patent No. 11,461,408 teaches at FIG. 19B and column 62, lines 8-41 that user interface 1900-2 includes…a current location marker 1914, a current location range 1916, a geo-fence center marker 1918, a geo-fence area indicator 1920…The user may configure a center location for the geo-fence by panning the map 1912 to position the desired location for the center of the geo-fence under the geo-fence center marker 1918. The user may configure the coverage area of the geo-fence by zooming the map 1912 in or out relative to geo-fence area indicator 1920 to configure the amount of area covered by the geo-fence…the user is indirectly configuring the radius of the geo-fence from the center location 1918). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the user specified geo-fence of Wood/Bhushan to have modified Latta’s distance perimeter as being user-specified for rendering a variety of augmented reality overlays upon the user image based on the position of the user object within the geo-fence defined by the first client device. One of the ordinary skill in the art would have been motivated to have allowed the user to modify the distance perimeter so that the mixed reality display system is capable of informing another mixed reality display device system 8 when it has entered a geo-fence of a location. 

	Latta implicitly teaches or suggests a user interface for selecting a media option from among the set of media options. However, from another perspective, Liu implicitly teaches a user interface for selecting a media option from among the set of the media options. 

Liu implicitly teaches the claim limitation: 
Receiving, via a GUI presented at the first client device, an input that selects a media option from among the set of media options (
Liu teaches at Paragraph 0083 that user input may directly identify a current subject matter of interest and disappearance application prompts the user via one or more electronically provided request to identify one or more real object types for the current subject matter of interest. 
Liu teaches at Paragraph 0110 that the one or more physical actions may indicate a response or request of a user with respect to a virtual object and at Paragraph 01765 to enable such applications as intelligent user interfaces that let users input commands through gestures. 
Liu teaches at Paragraph 0148 that the user may have selected an alteration techniques of replacement and has indicated he or she will accept replacement objects generated by other users, and at Paragraph 0156 that user input indicating deactivation of the outline tool is received…the user input software 477 has received an “erase” command from the sound recognition software 478 which processed audio data…text entry could have been used to select an erasure alteration technique….a default alteration technique could be selected and at Paragraph 0159 that the user has also selected a replacement object of an avatar which looks like an ordinary person for the location to be overlaid and tracked to any clowns. Liu teaches at FIG. 14C and Paragraph 0159 that the disappearance application causes redaction effect black image data to be applied while the clown is in this visibility level. 
It is noted that Liu implicitly teaches a text entry method or other selection methods for selecting an alteration technique such as an erasure alternation technique, a redaction alteration technique or an object replacement technique); 
Correlating the media option with a user attribute responsive to the input that selects the media option (
Liu teaches at Paragraph 0079 that the user disappearance criteria 473 may be stored in the user profile data 460 and at Paragraph 0082 that some examples of alternation techniques include erasure, redaction, blurring and replacement with another object….a user may optionally identify a replacement object 417. Liu teaches at FIG. 14C and Paragraph 0159 that the disappearance application causes redaction effect black image data to be applied while the clown is in this visibility level); 
 causing display of a presentation of image data that depicts a location of interest at the first client device (Liu teaches at FIG. 14C and Paragraph 0159 that the disappearance application causes redaction effect black image data to be applied while the clown is in this visibility level). Liu at least suggests the claim limitation: the first client device encompassed by a geo-fence that comprises a boundary, the boundary of the geo-fence comprising a radius that extends a threshold distance from the first client device (Liu teaches at Paragraph 0149 that a first see-through mixed reality display device system identifies a second see through mixed reality display device system within a predetermined distance), wherein the threshold distance is based on a user preference associated with the first client device (Liu teaches at Paragraph 0149 that a first see-through mixed reality display device system identifies a second see through mixed reality display device system within a predetermined distance). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Liu’s teaching of user interface to select an alternation technique such as a redaction effect, a blurring effect, a replacement object technique into Latta’s user interface menu of options for selecting the virtual objects for AR display of correlating the AR object with the user profile. One of the ordinary skill in the art would have been motivated to have utilized interface options for selecting the correlation between the virtual objects and the real objects wherein Latta’s user interface and Liu’s user interface are combinable for rendering redacted object overlaid upon the person 712 as disclosed in Liu FIG. 14C with Latta FIG. 14B’s rendering virtual ski hat 36 overlaid upon the person 29 to be seen by see-through display device 2 of person 19 within the perimeter 34 of the first client device of the person 29.
 
Latta at least suggests the claim limitation:  
accessing the media feature from a collection of augmented-reality content based on the correlation of the media feature of the augmented-reality content to the user attribute from the user profile data, the augmented-reality content comprising a set of instructions that change a proportion of the one or more images features of the display of the object (
Latta teaches at FIGS. 14A-14B and Paragraph 0152-0155 Jim 29 also has permitted user data of a virtual ski hat 36 to be seen by see-through display device systems 8 of other ski club members in Le Club that evening….Betty’s display device system is detected within the perimeter 34….Betty’s client skin application receives meta-data and display data for the snow falling skin from Jim’s device skin application and processes the skin with respect to user settings and meta-data like any skin received from another computer system. 
Latta teaches at Paragraph 0126-0127 that the client skin application outputs a menu requesting user settings. The user settings may indicate settings for all skins received or sent, or the user may request to input settings for each individual skin. The user settings identify who may see user data transferred for incorporation into a location based skin by a skin application executing on a computer system 12 associated with a location…the device skin application stores user settings in user profile data 460 which may be stored locally on the device system 8….the user settings may also indicate who is eligible to receive skins form the user of the first device system…the second display device system 8 may have user settings indicating from who a skin may be received…the second system 8 may have user settings to only receive a skin from another display device system 8 to which a user designated on a friend list is logged in); 
presenting the display of the object based on the set of instructions that change the proportion of the one or more image features within the presentation of the image data at the first client device (
Latta teaches at FIGS. 14A-14B and Paragraph 0152-0155 Jim 29 also has permitted user data of a virtual ski hat 36 to be seen by see-through display device systems 8 of other ski club members in Le Club that evening….Betty’s display device system is detected within the perimeter 34….Betty’s client skin application receives meta-data and display data for the snow falling skin from Jim’s device skin application and processes the skin with respect to user settings and meta-data like any skin received from another computer system. 
Latta teaches at Paragraph 0152 that He and Betty discuss her form in the video of her downhill run. Jim 29 also has permitted user data of a virtual skin hat 36 to be seen by see-through display device systems 8 of other ski club members in Le Club that evening. This enables Betty to give Jim her opinion of the hat before purchasing it. 
Latta teaches at Paragraph 0126-0127 that the client skin application outputs a menu requesting user settings. The user settings may indicate settings for all skins received or sent, or the user may request to input settings for each individual skin. The user settings identify who may see user data transferred for incorporation into a location based skin by a skin application executing on a computer system 12 associated with a location…the device skin application stores user settings in user profile data 460 which may be stored locally on the device system 8….the user settings may also indicate who is eligible to receive skins form the user of the first device system…the second display device system 8 may have user settings indicating from who a skin may be received…the second system 8 may have user settings to only receive a skin from another display device system 8 to which a user designated on a friend list is logged in).

However, Wood implicitly teaches the claim limitation: 
accessing the media feature from a collection of augmented-reality content based on the correlation of the media feature of the augmented-reality content to the user attribute from the user profile data, the augmented-reality content comprising a set of instructions that change a proportion of the one or more images features of the display of the object; 
presenting the display of the object based on the set of instructions that change the proportion of the one or more image features within the presentation of the image data at the first client device (
Wood teaches at FIGS. 7A-7B aligning the one or more AR content corresponding to the AR identifications of the subscribers with respect to the positions of the subscribers based on identifying the subscribers/attendees or based on the facial recognition of participants/attendees at a live event. 
Wood teaches at column 15, lines 10—67 and column 16, lines 1-57 that one or more of augmented reality devices 56 and 58 may communicate with network 32 to obtain identification information. An augmented reality device may determine whether one or more attendees of a real-world event are physically proximate to a current location of a content creator within the real-world event…augmented reality device 56 may specify a geo-fence about content creator 12…may specify a geo-fence having a particular radius or other spatial distance. The geo-fence may be specified using map-based contextual information regarding knowledge of a location of content creator 12 determined from one or more sensors 56f….When another attendee of the real-world event enters the geo-fence about content creator 12, such as consumer 14, augmented reality device 56 may attempt to ascertain the identity of consumer 14…upon a determination that the one or more attendees are proximate to the current location of the content creator, identification information identifying the one or more attendees is obtained….when the identifying indicia is sensed within the boundaries of the geo-fence…..a determination may be obtained as to whether the one or more attendees whose identification information has been obtained corresponds to one or more subscribers to the content creator, a correspondence indicating that the one or more attendees are subscribers to the content creator….the augmented reality representations including one or more indicia identifying the one or more subscribers to the content creator, wherein prominence of the one or more indicia is based upon one or more aspects (attributes) of subscribership information associated with each of the one or more subscribers…correlating aspects (attributes) of a subscriber’s subscribership to one or more particular aspects of augmented reality identification indicia…The prominence of the augmented reality identification indicia presented with consumer 14 can vary depending on subscription level. For example, the prominence of the augmented reality identification indicia can increase the higher the subscription level….the augmented reality identification indicia may be commensurately high, e.g., more extravagant….content creator 12 may when looking through augmented reality device 26, which in this case may be embodied as a head-mounted display, see an augmented reality experience in which consumer 14 is identified with visual augmented reality elements, e.g., sparkles and a textual identifier, indicating that consumer 14 to content creator XYZ). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have increased the prominence of the AR content rendering of Wood into Latta’s augmented reality device for rendering a variety of augmented reality overlays in prominence correlated with the user profile. One of the ordinary skill in the art would have been motivated to have modified Latta’s augmented reality overlays with Wood’s correlated prominence of AR content rendering to the user profile to have provided different kind of augmented reality overlays so as to identify the target users in the physical environment by performing image analysis in connection with image captured by the augmented reality display device by utilizing facial recognition techniques to have determined the user’s profile as so to have determined the user’s augmentation in correlation with the user profile(s). 

However, Dange teaches the claim limitation: the first client device encompassed by a geo-fence that comprises a boundary, the boundary of the geo-fence comprising a radius that extends a threshold distance from the first client device; 
accessing the media feature from a collection of augmented reality content based on the correlation of the media feature of the augmented-reality content to the user attribute from the user profile data, the augmented reality content comprising a set of instructions that change a proportion of the one or more image features of the display of the object (
Dange clearly shows at FIGS. 2C-2D and 3A-3C that the AR content comprises a set of instructions that change a proportion of the one or more image features 208a-k of the display object 110. Dange teaches at Paragraph 0067-0068 that as shown in FIG. 3B, the AR overlay 206c includes the AR elements 208c, 208d, 208h, 208i and 208j. In response to determining that the networking system relationship coefficient between the user 110b and the user 110c is higher, the AR system 100 can generate a different augmented reality overlay for display to the user 110c….the augmented reality system 100 simply adds additional AR elements to a previously generated augmented reality overlay that reflect the closer relationship indicated by the higher relationship coefficient. As shown in FIG. 3C, the AR system 100 can add the augmented reality element 208k to the augmented reality overlay 206c anchored within a view 304 of the user 110b provided to the user 110c by the augmented reality display device 102c.   
Dange teaches at Paragraph 0019-0025 that augmented reality system users can configure rules that establish attire guidelines and other appearance choices…..the augmented reality system first determines a user’s location and setting in order to determine the correct appearance and language options available for generating an augmented reality overlay. 
Accordingly, the augmentation features (e.g., AR overlay appearances) are correlated with the user attributes within the user’s profile. 
Dange teaches at Paragraph 0030 that in attaching an augmented reality element representing a black tuxedo to the co-user’s graphical meshi, the augmented reality system can resize the augmented reality element in order to cover the appropriate areas of the graphical mesh, e.g., lengthen sleeves, shorten trousers, widen a waistband etc. and at Paragraph 0056 that the augmented reality system 100 can shorten trousers, lengthen sleeves, widen waistband, adjust hairlines etc.. 
Dange teaches at Paragraph 0101 that the augmented reality overlay engine 412 may resize the augmented reality element.
Dange teaches at Paragraph 0079 that the display manager can determine where to anchor the received augmented reality overlay by utilizing pattern or shape matching. 
Dange teaches at Paragraph 0056 that each AR element is associated with metadata that specifies a body area (a position of the body such as the leg position and the shoulder position of the body) where the AR element should be attached. The AR system 100 attaches the AR element to the appropriate area within the graphical mesh and at Paragraph 0059 that, in response to analyzing the location, the AR system 100 has built the AR overlay 206a out of the AR elements 208a, 208b, 208c and 208d. 
Dange teaches at FIGS. 2C-2D and Paragraph 0055-0067 that the AR content comprising AR elements 208a, 208b and 208c and 208d (nodes) that corresponds with an image feature from among the image features (e.g., the feature positions of the graphical mesh, shape and color of the eyes of the user 110b, the shape and contours of the user 110b, the graphical mesh representing the 3D shape of the user 110) from among the image features of the user 110b. For example, the pair of uncovered legs 208c/208d (bare legs/shoulders) are aligned with the positions of the legs/shoulders.
Dange teaches at Paragraph 0026-0028 that if the user and the co-user are located at an upscale restaurant (geo-fence) in the evening, the AR system will select a collection of AR elements that are appropriate for that setting (e.g., evening wear, high-end jewelry, modern hairstyles, etc.). The AR system calculates a score for an augmented reality element based on the co-user’s pre-defined rules or preferences (user-attributes). For example, if the co-user previously configured a set of rules that indicate he never wants to be shown wearing coat-tails or a top hat, the AR system will calculate a low score for AR elements that include suits with coat-tails or hats that are top-hats. Similarly, if the co-user previously configured a set of rules that indicated he prefers to be shown waring the color black with his hair parted on the right side, the AR system will calculate a high score for AR elements that include black attire or hairstyles with a right-hand part…..the relationship coefficient in informed by an amount of networking system activity common to both users, in addition to their profile information, e.g., indicating they work for the same company, live in the same area, have the same hobbies (user attributes) are related have been networking system friends for a threshold period of time. The AR system can score certain AR elements higher when the relationship coefficient between the user and the co-user is high.  
Dange teaches at Paragraph 0019-0025 that the augmented reality system enables a user to define augmented reality rules or preferences via a networking system. For example, augmented reality system users can configure rules that establish attire guidelines and other appearance choices. The augmented reality system automatically generates an augmented reality overlay for a user but relies on the user’s pre-established rules or preferences (conditions) as boundaries within which to operate…..the augmented reality system first determines a user’s location and setting in order to determine the correct appearance and language options available for generating an augmented reality overlay…when an augmented reality system user walks into a formal dinner event at an upscale restaurant (geo-fence), the AR system detects the user’s location and setting in order to determine the formal attire is appropriate….after identifying the co-user, the AR system identifies the co-user’s pre-configured rules or preferences and begins building an AR overlay for the co-user…..the 3D scan of the image determines the 3-dimensional shape of the co-user by creating a point cloud of data (user attributes) from the co-user’s 2-dimensional surface.   
 Dange teaches at Paragraph 0024-0025 selecting augmented reality elements that are appropriate to the location and setting of the user and the co-user….if the user and the co-user are located at an upscale restaurant in the evening, the augmented reality system will select a collection of augmented reality elements that are appropriate for that setting, e.g., evening wear); 
Presenting the display of the object based on the set of instructions that change the proportion of the one or more image features within the presentation of the image data at the first client device (
Dange teaches at Paragraph 0030 that in attaching an augmented reality element representing a black tuxedo to the co-user’s graphical meshi, the augmented reality system can resize the augmented reality element in order to cover the appropriate areas of the graphical mesh, e.g., lengthen sleeves, shorten trousers, widen a waistband etc. and at Paragraph 0056 that the augmented reality system 100 can shorten trousers, lengthen sleeves, widen waistband, adjust hairlines etc.. 
Dange teaches at Paragraph 0101 that the augmented reality overlay engine 412 may resize the augmented reality element.
Dange teaches at Paragraph 0056 that each AR element is associated with metadata that specifies a body area (a position of the body such as the leg position and the shoulder position of the body) where the AR element should be attached. The AR system 100 attaches the AR element to the appropriate area within the graphical mesh and at Paragraph 0059 that, in response to analyzing the location, the AR system 100 has built the AR overlay 206a out of the AR elements 208a, 208b, 208c and 208d. 
Dange teaches at FIGS. 2C-2D and Paragraph 0055-0067 that the AR content comprising AR elements 208a, 208b and 208c and 208d (nodes) that corresponds with an image feature from among the image features (e.g., the feature positions of the graphical mesh, shape and color of the eyes of the user 110b, the shape and contours of the user 110b, the graphical mesh representing the 3D shape of the user 110) from among the image features of the user 110b. For example, the pair of uncovered legs 208c/208d (bare legs/shoulders) are aligned with the positions of the legs/shoulders.
Dange teaches at Paragraph 0048-0050 that the augmented reality system 100 next determines the location and setting of the augmented reality display devices 102a and 102b…..the augmented reality display devices 102a and 102b provide location information to the augmented reality system 100 including GPS data, WiFi data. 
Dange teaches at FIGS. 2A-2D, 3A-3C and Paragraph 0039 that the augmented reality system 100 provides an augmented reality overlay to the augmented reality device 102 that is anchored over the user’s 110a view of the user 110b). 
Additionally, Dange at least suggests the claim limitation of causing display of a request that includes a set of media options responsive to detecting the client device within the boundary of the geo-fence; receiving, via a GUI presented at the first client device, an input that selects a media option from among the set of media options; correlating the media option with a user attribute responsive to the input that selects the media option (
Dange teaches at Paragraph 0002-0003 that the AR overlay can include attire, jewelry, makeup, hairstyle choices….the user appears to be wearing the attire, along with the makeup, hairstyle that are included in the AR overlay…..the AR reality overlay is customized based on the identity of a viewing user…the disclosed AR system can utilize a networking system relationship information to determine that a first attire choice for the user is appropriate to display to the user’s employer while a second attire choice for the user is appropriate to display to the user’s friend. 
Dange teaches at Paragraph 0019-0025 that augmented reality system users can configure rules that establish attire guidelines and other appearance choices…..the augmented reality system first determines a user’s location and setting in order to determine the correct appearance and language options available for generating an augmented reality overlay. 
It is noted that Dange inherently teaches that the appearance/costume/clothing/assessories choices are displayed in the user interface of the augmented reality system and stored in the database of the social networking system). 

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the augmented reality rendering of Dange into Latta’s augmented reality device for rendering a variety of augmented reality overlay upon the user based on the position of the user object within the presentation of the image data. One of the ordinary skill in the art would have been motivated to have modified Latta’s augmented reality overlay with Dange’s augmented reality overlay to have provided different kind of augmented reality overlay to have identified the target users by performing image analysis in connection with image captured by the augmented reality display device where the augmented reality system 100 can utilize facial recognition techniques to match the image of the user 110b to an existing profile picture within the networking system 108 (Dange Paragraph 0042-0043). 

Mitchell explicitly teaches the claim limitation: “accessing the media feature from a collection of augmented reality content based on the correlation of the media feature of the augmented-reality content to the user attribute from the user profile data, the augmented reality content comprising a set of instructions that change a proportion of the one or more image features of the display of the object; accessing the media feature from a collection of augmented reality content based on the correlation of the media feature of the augmented-reality content to the user attribute from the user profile data, the augmented reality content comprising a set of instructions that change a proportion of the one or more image features of the display of the object” (
Mitchell teaches at Paragraph 0036 that the multi-user augmented reality component 110 could then determine which user(s) is present within a captured visual scene and could render frames depicting the user(s) wearing the corresponding costume specified in the associated user profile(s) and at Paragraph 0043 that user-specific information could be used to identify a user profile corresponding to a user within the scene and for determining how to augment the user’s appearance. Accordingly, Mitchell teaches that the user profile specifies at least one augmentation. 
Mitchell teaches at Paragraph 0026 that the rendered frames could depict the first user and the second user on top of a skyscraper (geo-fence). Mitchell teaches at Paragraph 0036 that the multi-user AR component 110 could then determine which user(s) is present within a captured visual scene and could render frames depicting the user(s) wearing the corresponding costume specified in the associated user profile(s). Accordingly, the user’s costume is correlated with the user profile. 
Mitchell teaches at Paragraph 0043 that the multi-user augmented reality component 110 could be preconfigured with geometric information associated with the human form, e.g., size, shape, coloration, etc. (user attributes) and could use this geometric information to recognize a user(s) within the captured scene…the multi-user augmented reality component 110 may be preconfigured with facial information (user attributes) for a particular user and could user the facial information to identify a specific user within the visual scene (See Claim 6 citing “AR device is preconfigured with facial data associated with a first user profile”). Such user-specific information (user attributes) within the scene could be used to identify a user profile corresponding to a user within the scene and for determining how to augment the user’s appearance. Accordingly, augmentation of the user’s appearance is correlated with the user profile); 
Presenting the display of the object based on the set of instructions that change the proportion of the one or more image features within the presentation of the image data at the first client device (
Mitchell teaches at Paragraph 0044 that the multi-user augmented reality component 110 then renders a sequence of frames in which the identified individual’s appearance is augmented. For example, the multi-user augmented reality component 110 could render frames depicting the user dressed in a particular costume and/or with particular super powers….the multi-user augmented reality component 110 could render frames depicting the individual as wearing the corresponding costume. The rendered frames are then output for display). 
Additionally, Mitchell implicitly teaches the claim limitation of causing display of a request that includes a set of media options responsive to detecting the client device within the boundary of the geo-fence; receiving, via a GUI presented at the first client device, an input that selects a media option from among the set of media options; correlating the media option with a user attribute responsive to the input that selects the media option (
Mitchell teaches causing, at a first client device, display of a user interface that comprises a set of costume selections to correlate one or more costumes with one or more user profiles within the storage memory, receiving, via the GUI, an input that correlates a costume with a user profile within the storage memory based on a selection from the set of selections. 
For example, Mitchell teaches at Paragraph 0032 that the second user could select a costume for his augmented appearance within the AR world using an interface on the AR device and at Paragraph 0036 that the multi-user AR component 110 is configured to associate a particular costume selection with a particular user. For example, the multi-user AR component 110 could be configured to recognize individual users and corresponding costumes for each users could be selected using an interface of the AR device 100 and stored in a user profile for the user). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the user profile correlated AR costume rendering of Mitchell into Latta’s augmented reality device for rendering a variety of augmented reality overlays upon the user based on the position of the user object within the presentation of the image data. One of the ordinary skill in the art would have been motivated to have modified Latta’s augmented reality overlays with Mitchell’s user profile correlated AR costume rendering to have provided different kind of augmented reality overlays including the costumes to have identified the target users by performing image analysis in connection with image captured by the augmented reality display device by utilizing facial recognition techniques to have determined the user’s profile as so to have determined the user’s augmentation in correlation with the user profile(s). 

Snibbe also teaches the claim limitation of “accessing the media feature from a collection of augmented reality content based on the correlation of the media feature of the augmented-reality content to the user attribute from the user profile data, the augmented reality content comprising a set of instructions that change a proportion of the one or more image features of the display of the object; presenting the display of the object based on the set of instructions that change the proportion of the one or more image features within the presentation of the image data at the first client device” (Snibbe teaches at FIG. 5 and column 20, lines 1-34 that different users of the AR devices 522a, 522b and 522c may see different AR elements 132 overlaid in different arrangements over a view of a subject 112. For example, a first user 510a may see a view of a scene 530a with the subject 112 corresponding to a default perception profile 374…a second user 510b may see a view of a scene 530b with the subject 112 corresponding to a perception profile 374 for the subject’s 112 friends…the second user 510b may see the subject 112 as being dressed in a casual attire such as a baseball cap which would not be viewable by the first user). 
Additionally, Snibbe teaches the claim limitation of causing display of a request that includes a set of media options responsive to detecting the client device within the boundary of the geo-fence; receiving, via a GUI presented at the first client device, an input that selects a media option from among the set of media options; correlating the media option with a user attribute responsive to the input that selects the media option (
Snibbe teaches that the perception profile may specify a selection of one or more AR elements for a particular person and the perception profile may include an arrangement of the visual element and each user account may comprise one or more perception profiles and each perception profile may comprise a selection of one or more AR elements and a link to the subject user profile. 
Snibbe teaches at column 17, lines 37-47 that each perception profile may comprise a selection of one or more AR elements…A user of the social networking system 250 may select the one or more AR elements from a plurality of AR elements that are available to the user for configuring the user’s perception profiles….This AR element may be designed by the user using a graphical editing application and at column 18, lines 14-67 and column 19, lines 1-67 and column 20, lines 1-34 that a user may select one or more AR elements 132 to display and overlay onto a view of the user…these AR elements 132 may include articles of clothing and accessories that may be incorporated into the user’s attire as perceived by other people using AR devices 122….A user may define one or more relationship categories 376 and customize which of the user’s connections belong to each of the user’s one or more relationship categories 376…The first perception profile 374 may comprise casual clothing overlays such as a baseball cap and a t-shirt icons representing the user’s hobbies and mood. The second perception profile 374 may comprise formal attire such as a suite and tie….The social networking system 250 may then update the appropriate perception profile 374 in the identity storage 270). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Snibbe’s GUI for selecting the AR elements correlated with a user attribute in the identity storage 270 into Mitchell, Dange, Liu and Latta to have configured attire guidelines and other appearance choices correlated with the user attribute via a GUI. One of the ordinary skill in the art would have been motivated to have entered the selections/choices of the AR elements in correlation with the user’s profile via a GUI. 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the presenting the augmented-reality content within the presentation of the image data at the first client device includes: applying the augmented-reality content to the display of the object within the presentation of the image data based on at least the image features of the display of the object.
However, Dange and Latta further teach the claim limitation that the presenting the augmented-reality content within the presentation of the image data at the first client device includes: applying the augmented-reality content to the display of the object within the presentation of the image data based on at least the image features of the display of the object (
Dange teaches at Paragraph 0042-0043 performing image analysis in connection with image captured by the augmented reality display device where the augmented reality system 100 can utilize facial recognition techniques to match the image of the user 110b to an existing profile picture within the networking system 108 and at Paragraph 0023 after identifying the co-user, the augmented reality system begins building an augmented reality overlay for the co-user. 
Latta teaches at Paragraph 0075 that image data captured from one or more depth cameras provides data for determining the three-dimensional relationship of the user to virtual objects in the user field of view and at Paragraph 0085 that the data may be video of a friend at a same location at which the user is present….such data may be incorporated in a skin accessible by the user and others as indicated by user settings in user profile data. 
Latta teaches at Paragraph 0093-0097 that image data from the cameras 113 may be uploaded to the computer system 12, which monitors the image data for identifying at least one of a set of objects which based on the cameras focal length settings indicate the user has entered the location…the device skin application receives object identifiers for real objects or space identifiers based on a 3D model of the space updated by the depth image …and receives one or more skins for the location, each with meta-data indicating a real object identifier, a space identifier or both which trigger display of the respective skin….these reference object data sets 474 may be used to recognize objects in image data and also to select appearance characteristics of virtual objects so they look realistic and at Paragraph 0134 that the client skin application determines whether user settings authorize displaying user data for any user identified by a user identifier 611 associated with data in the skin 655…a skin may incorporate video data….image data with a virtual object of people who are or have been in the location..
Latta teaches at FIGS. 14A-14B and Paragraph 0152-0155 Jim 29 also has permitted user data of a virtual ski hat 36 to be seen by see-through display device systems 8 of other ski club members in Le Club that evening….Betty’s display device system is detected within the perimeter 34….Betty’s client skin application receives meta-data and display data for the snow falling skin from Jim’s device skin application and processes the skin with respect to user settings and meta-data like any skin received from another computer system).
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the detecting the second client device in proximity of the first client device includes: provisioning the geo-fence based on the location of the first client device, the geo-fence comprising a boundary; and detecting the second client device within the boundary of the geo-fence.
However, Wood, Dange and Latta further teach the claim limitation that the detecting the second client device in proximity of the first client device includes: provisioning a geo-fence based on a location of the first client device, the geo-fence comprising a boundary; and detecting the second client device within the boundary of the geo-fence (
Wood teaches at column 15, lines 10—67 and column 16, lines 1-57 that one or more of augmented reality devices 56 and 58 may communicate with network 32 to obtain identification information. An augmented reality device may determine whether one or more attendees of a real-world event are physically proximate to a current location of a content creator within the real-world event…augmented reality device 56 may specify a geo-fence about content creator 12…may specify a geo-fence having a particular radius or other spatial distance. The geo-fence may be specified using map-based contextual information regarding knowledge of a location of content creator 12 determined from one or more sensors 56f….When another attendee of the real-world event enters the geo-fence about content creator 12, such as consumer 14, augmented reality device 56 may attempt to ascertain the identity of consumer 14…upon a determination that the one or more attendees are proximate to the current location of the content creator, identification information identifying the one or more attendees is obtained….when the identifying indicia is sensed within the boundaries of the geo-fence…..a determination may be obtained as to whether the one or more attendees whose identification information has been obtained corresponds to one or more subscribers to the content creator, a correspondence indicating that the one or more attendees are subscribers to the content creator….the augmented reality representations including one or more indicia identifying the one or more subscribers to the content creator, wherein prominence of the one or more indicia is based upon one or more aspects (attributes) of subscribership information associated with each of the one or more subscribers…correlating aspects (attributes) of a subscriber’s subscribership to one or more particular aspects of augmented reality identification indicia…The prominence of the augmented reality identification indicia presented with consumer 14 can vary depending on subscription level. 
Dange teaches accessing a set of pre-defined rules and preferences associated with the geo-fence (location setting such as an upscale restaurant) that encompasses the location where the user and the co-user are located. Dange teaches that the set of predefined rules and preferences defining a correlation of the AR elements to the set of user attributes defined within the set of rules and preferences. 
Dange teaches at Paragraph 0026-0028 that if the user and the co-user are located at an upscale restaurant (geo-fence) in the evening, the AR system will select a collection of AR elements that are appropriate for that setting (e.g., evening wear, high-end jewelry, modern hairstyles, etc.). The AR system calculates a score for an augmented reality element based on the co-user’s pre-defined rules or preferences (defining user-attributes). For example, if the co-user previously configured a set of rules that indicate he never wants to be shown wearing coat-tails or a top hat, the AR system will calculate a low score for AR elements that include suits with coat-tails or hats that are top-hats. Similarly, if the co-user previously configured a set of rules that indicated he prefers to be shown wearing the color black with his hair parted on the right side (rules indicating the user attributes), the AR system will calculate a high score for AR elements that include black attire or hairstyles with a right-hand part…..the relationship coefficient in informed by an amount of networking system activity common to both users, in addition to their profile information, e.g., indicating (user attributes) they work for the same company, live in the same area, have the same hobbies (user attributes) are related have been networking system friends for a threshold period of time. The AR system can score certain AR elements higher when the relationship coefficient between the user and the co-user is high.  
Dange teaches at Paragraph 0048-0050 that the augmented reality system 100 next determines the location and setting of the augmented reality display devices 102a and 102b…..the augmented reality display devices 102a and 102b provide location information to the augmented reality system 100 including GPS data, WiFI data…..the augmented reality system 100 performs object analysis to identify a conference room table and chairs, a white board, and so forth….determines that the augmented reality display devices 102a, 102b are located in the board room of a company and the users 110a and 110b are attending a board meeting. 
Latta teaches at FIGS. 14A-14B and Paragraph 0152-0155 Jim 29 also has permitted user data of a virtual ski hat 36 to be seen by see-through display device systems 8 of other ski club members in Le Club that evening….Betty’s display device system is detected within the perimeter 34….Betty’s client skin application receives meta-data and display data for the snow falling skin from Jim’s device skin application and processes the skin with respect to user settings and meta-data like any skin received from another computer system).  
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the accessing the user profile data from the user profile associated with the second client device includes: identifying the user profile based on the image features of the object; and accessing the user profile data from the user profile associated with the second client device in response to the identifying the user profile based on the image features of the object.
However, Dange and Latta further teach the claim limitation that the accessing the user profile data from the user profile associated with the second client device includes: identifying the user profile based on the image features of the object; and accessing the user profile data from the user profile associated with the second client device in response to the identifying the user profile based on the image features of the object (
Dange teaches at Paragraph 0042-0043 performing image analysis in connection with image captured by the augmented reality display device where the augmented reality system 100 can utilize facial recognition techniques to match the image of the user 110b to an existing profile picture within the networking system 108 and at Paragraph 0023 after identifying the co-user, the augmented reality system begins building an augmented reality overlay for the co-user. 
Latta teaches at Paragraph 0093-0097 that image data from the cameras 113 may be uploaded to the computer system 12, which monitors the image data for identifying at least one of a set of objects which based on the cameras focal length settings indicate the user has entered the location…the device skin application receives object identifiers for real objects or space identifiers based on a 3D model of the space updated by the depth image …and receives one or more skins for the location, each with meta-data indicating a real object identifier, a space identifier or both which trigger display of the respective skin….these reference object data sets 474 may be used to recognize objects in image data and also to select appearance characteristics of virtual objects so they look realistic and at Paragraph 0134 that the client skin application determines whether user settings authorize displaying user data for any user identified by a user identifier 611 associated with data in the skin 655…a skin may incorporate video data….image data with a virtual object of people who are or have been in the location..
Latta teaches at Paragraph 0126-0127 that the client skin application outputs a menu requesting user settings. The user settings may indicate settings for all skins received or sent, or the user may request to input settings for each individual skin. The user settings identify who may see user data transferred for incorporation into a location based skin by a skin application executing on a computer system 12 associated with a location…the device skin application stores user settings in user profile data 460 which may be stored locally on the device system 8….the user settings may also indicate who is eligible to receive skins form the user of the first device system…the second display device system 8 may have user settings indicating from who a skin may be received…the second system 8 may have user settings to only receive a skin from another display device system 8 to which a user designated on a friend list is logged in. 
Latta teaches at FIGS. 14A-14B and Paragraph 0152-0155 Jim 29 also has permitted user data of a virtual ski hat 36 to be seen by see-through display device systems 8 of other ski club members in Le Club that evening….Betty’s display device system is detected within the perimeter 34….Betty’s client skin application receives meta-data and display data for the snow falling skin from Jim’s device skin application and processes the skin with respect to user settings and meta-data like any skin received from another computer system).
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that generating the augmented-reality content of the user profile based on the location data from the second client device; and associating the augmented-reality content with the user profile.
However, Dange and Latta further teach the claim limitation that generating the augmented-reality content of the user profile based on the location data from the second client device; and associating the augmented-reality content with the user profile (
Dange teaches at Paragraph 0042-0043 performing image analysis in connection with image captured by the augmented reality display device where the augmented reality system 100 can utilize facial recognition techniques to match the image of the user 110b to an existing profile picture within the networking system 108 and at Paragraph 0023 after identifying the co-user, the augmented reality system begins building an augmented reality overlay for the co-user. 

Latta teaches at Paragraph 0093-0097 that image data from the cameras 113 may be uploaded to the computer system 12, which monitors the image data for identifying at least one of a set of objects which based on the cameras focal length settings indicate the user has entered the location…the device skin application receives object identifiers for real objects or space identifiers based on a 3D model of the space updated by the depth image …and receives one or more skins for the location, each with meta-data indicating a real object identifier, a space identifier or both which trigger display of the respective skin….these reference object data sets 474 may be used to recognize objects in image data and also to select appearance characteristics of virtual objects so they look realistic and at Paragraph 0134 that the client skin application determines whether user settings authorize displaying user data for any user identified by a user identifier 611 associated with data in the skin 655…a skin may incorporate video data….image data with a virtual object of people who are or have been in the location..
Latta teaches at Paragraph 0155 that Betty’s client skin application receives metadata and display data for the snow falling skin from Jim’s device skin application and processes the skin with respect to user settings and metadata like any skin received from another computer system providing location based skins. Betty sees the falling snowflakes 72 too as she is a member of the skin club and her user settings allow skins from ski club members). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the augmented-reality content includes an augmented-reality digital costume. 
However, Dange teaches the claim limitation that the augmented-reality content includes an augmented-reality digital costume (Dange teaches at Paragraph 0024-0025 selecting augmented reality elements that are appropriate to the location and setting of the user and the co-user….if the user and the co-user are located at an upscale restaurant in the evening, the augmented reality system will select a collection of augmented reality elements that are appropriate for that setting, e.g., evening wear). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the augmented reality rendering of Dange into Latta’s augmented reality device for rendering a variety of augmented reality overlay upon the user based on the position of the user object within the presentation of the image data. One of the ordinary skill in the art would have been motivated to have modified Latta’s augmented reality overlay with Dange’s augmented reality overlay to have provided different kind of augmented reality overlay to have identified the target users by performing image analysis in connection with image captured by the augmented reality display device where the augmented reality system 100 can utilize facial recognition techniques to match the image of the user 110b to an existing profile picture within the networking system 108 (Dange Paragraph 0042-0043). 

Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the object includes a person.
However, Wood, Dange and Latta teach the claim limitation that the object includes a person (Wood FIG. 7A, Dange FIGS. 2A-2C and Latta FIG. 14A-14B).

Re Claim 8: 
The claim 8 is in parallel with the claim 1 in the form of a non-transitory machine-readable storage medium. The claim 8 recites a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations. 
However, Dange further teaches the claim limitation of a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (Dange teaches at Paragraph 0038 and Paragraph 0077 a processor capable of executing software code and at Paragraph 0112 computer-readable medium for carrying or storing computer-executable instructions…a processor receives instructions from a non-transitory computer-readable medium and executes those instructions). The claim 8 is subject to the same rationale of rejection as the claim 1. 

Re Claim 9-14: 
The claims 9-14 are in parallel with the claims 2-7 in the form of non-transitory machine readable storage medium. The claims 9-14 are subject to the same rationale of rejection as the claims 2-7. 

Re Claim 15: 
The claim 15 is in parallel with the claim 1 in the form of a system claim. 
The claim 15 further recites a system comprising a memory and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations. However, Dange further teaches the claim limitation of a system comprising a memory and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations (Dange teaches at Paragraph 0038 and Paragraph 0077 a processor capable of executing software code and at Paragraph 0112 computer-readable medium for carrying or storing computer-executable instructions…a processor receives instructions from a non-transitory computer-readable medium and executes those instructions). The claim 15 is subject to the same rationale of rejection as the claim 1. 

Re Claim 16-20: 
The claims 16-20 are in parallel with the claims 2-6 in the form of non-transitory machine readable storage medium. The claims 16-20 are subject to the same rationale of rejection as the claims 2-6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613